Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 1 of 19




                     Exhibit 5

REDACTED VERSION OF
DOCUMENT SOUGHT TO
    BE SEALED
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 2 of 19
                                Highly Confidential — Source Code Information




                 REBUTTAL EXPERT REPORT OF

                   ANDREW COCKBURN, Ph.D.

            (U.S. PATENT NOS. 5,910,797 AND 7,184,064)




                               -1-
       Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 3 of 19
                                             Highly Confidential — Source Code Information


                                 TABLE OF CONTENTS

I.     BACKGROUND ………………………………………………………………………….4

II.    LEGAL STANDARDS…………………………………………………………………....5
       A.   Direct Infringement………………………………..……………………………....5
       B.   Doctrine of Equivalents …………………………………………………………...6
       C.   Means-Plus-Function Claims Under 35 U.S.C. § 112 ¶ 6 ………………………...7

III.   THE ’797 PATENT………………………………………………………………………..9
       A.    The Accused Products…………………………………………………………....10
       B.    The Accused Functionality ……………………………………………………....11
       C.    The Operation of the Accused Screen Reorientation Functionality in the
             Accused ASUS Devices ………………………………………………………....12
       D.    The Accused Screen Reorientation Functionality in the Accused ASUS
             Devices Does Not Infringe the Asserted Claims of the ’797 Patent……………..17
             1.     Claim Construction ……………………………………………………....17
             2.     The Accused Devices Do Not Infringe the Asserted Claims…………….19
                    a.     The Screen Reorientation Functionality Does Not Measure
                           “Acceleration of the Screen Means Induced By User
                           Manipulation of the Screen Means.” …………………………….19
                    b.     The Accused Devices Do Not Have the Required Algorithm. …..27
                    c.     Claim 6 Is Not Infringed Because Claim 1 Is Not Infringed. …....29
       E.    Other Issues Related to the ’797 Patent ………………………………………….29

IV.    THE ’064 PATENT……………………………………………………………………....32
       A.    The Accused Devices and Applications ………………………………………....33
       B.    Dr. Schmidt’s Discussion of Touchscreen Technology…………………………..34
       C.    Claim Construction ……………………………………………………………....35
             1.     “Finger Touch Program Instructions” …………………………………...35
             2.     “Scrolling Motion Program Instructions”………………………………..38
             3.     “First Given Preset Minimum Time”…………………………………….40
             4.     “Stopping Motion Program Instructions” / “Preset Minimum Time” …...42
       D.    The Accused Devices Do No Infringe the Asserted Claims……………………..46
             1.     Overview of Scrolling Operation in the Accused Applications. ………...46
             2.     The Accused Devices Do Not Satisfy the “Scrolling Motion Program
                    Instructions” Limitation. ………………………………………………...50
                    a.      The “Scrolling Motion Program Instructions” in the Accused
                            Devices Do Not Satisfy the “First Given Preset Minimum Time”
                            Limitation………………………………………………………...50



                                            -2-
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 4 of 19
                                     Highly Confidential — Source Code Information


                    1)       The “Time By Which a Touch Would Necessarily
                             Be Detected By the Capacitive Touchscreen” Cannot
                             Satisfy the “Said Duration of Said Finger Touch
                             Contact” Element. ………………………………………..56
                     2)      There Are No “Scrolling Motion Program Instructions
                             Associated With the Microprocessor . . . ” That
                             Determine the Time by Which a Touch Would Be
                             Detected by a Touchscreen. ……………………………...59
                     3)      Dr. Schmidt Does Not Provide Any Opinions
                             Regarding the Touchscreen Hardware or Software
                             Employed by the Accused Devices. ……………………..61
                     4)      Dr. Schmidt’s Argument in the Alternative Is Contrary
                             to the Language of the Claims. …………………………..62
             b.      Scrolling Does Not “Begin” Following “Separation” of the
                     Finger Touch from the Screen. …………………………………..64
      3.     The Accused Devices Do Not Satisfy the “Stopping Motion Program
             Instructions” Limitation. ………………………………………………....70
             a.      The “Stopping Motion Program Instructions” in the Accused
                     Devices Do Not Satisfy the “Preset Minimum Time”
                     Limitation ………………………………………………………..70
                     1)      The Touchscreen Scan Period Does Not Satisfy the
                             “Stopping Motion Program Instructions Associated
                             with Said Microprocessor for Terminating Scrolling . . .
                             Upon Any Signal . . . Comprising: (a) A Substantially
                             Stationary Finger Touch On The Screen Enduring
                             For A Period Longer Than A Preset Minimum Time”
                             Limitation. ……………………………………………….74
                     2)      The Time by Which a Touch Would Be Detected by a
                             Touchscreen Is Not a “Preset” Minimum Time. ………...77
             b.      Dr. Schmidt’s Argument in the Alternative Is Contrary to the
                     Language of the Claims. …………………………………………78
E.    Other Issues Related to the ’064 Patent …………………..……………………...79




                                    -3-
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 5 of 19
                                          Highly Confidential — Source Code Information

     31. I have reviewed the source code that Dr. Greenspun cites in his report and

        appendices, including Greenspun Report ¶¶ 92-100. I reserve the right to discuss

        this code at trial.

C.      THE OPERATION OF THE ACCUSED SCREEN REORIENTATION
        FUNCTIONALITY IN THE ACCUSED ASUS DEVICES

     32. The accused functionality, which is also referred to in Dr. Greenspun’s report as

        “screen reorientation,” senses the orientation of the device screen and controls the

        orientation of the image on the screen such that the image is oriented with the

        right side up.

     33. Screen reorientation functionality may be disabled by the user through selection

        of the appropriate menu option. Dr. Greenspun does not dispute this, and includes

        in his report a screenshot showing an exemplar menu in which it may be disabled.

        Greenspun Report ¶ 80. Likewise, certain applications or configurations may

        disable screen reorientation.

     34. If screen reorientation is enabled, the decision whether to rotate the image on the

        screen is controlled based on inputs to the system regarding the orientation of the

        device. That is, movement of the device is not the trigger for reorientation of the

        screen; the code looks at the reported orientation of the device at any particular

        moment in time and compares it to the current displayed orientation.

                                                                                 Thus, to

        the extent that Dr. Greenspun’s opinion is based on movement of the device, I

        disagree with him. E.g., Greenspun Report ¶ 95 (“When a user rotates the device




                                        - 12 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 6 of 19
                                         Highly Confidential — Source Code Information

      . . . .”) Movement by the user is irrelevant to the code. The relevant parameter is

      the stable orientation of the device as compared to the displayed orientation.

   35. If the reported device orientation and currently displayed orientation are different,

      the code invokes a switch in display orientation.

                                    There are exceptions, for instance, if the code

      determines that the device is undergoing external acceleration, then reorientation

      of the screen is prevented until movement ceases such that the orientation is

      determined to be stable.

                  Likewise, if the device is determined to have its screen oriented toward

      the sky or toward the ground, reorientation is disabled.

   36. Dr. Greenspun apparently acknowledges that the screen reorientation functionality

      is based on orientation. E.g., Greenspun Report ¶ 93




                                                               This is also confirmed by

      the testimony of Google witness Olawale Ogunwale. (Ogunwale Dep. 22:1-23:10)

   37. In order to determine the orientation of the device, the code receives inputs from

      sensors, including the device’s accelerometer. As relates to determining the

      device orientation, information from the accelerometer is used to determine the

      direction of gravity and the angle of the device in relation to the gravitational

      vector. This information is then used to determine (including use of pre-defined




                                       - 13 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 7 of 19
                                           Highly Confidential — Source Code Information

         constants) whether the device is in a landscape or portrait orientation.



   38.




                                                             This continuous mode of event

         reporting from the accelerometer is also described in Android documentation:

         “Events are generated at a constant rate defined by the sampling_period_ns

         parameter passed to the batch function. Example sensors using the continuous

         reporting mode are accelerometers and gyroscopes.”

         (https://source.android.com/devices/sensors/report-modes).

   39. At Paragraph 95 of his report Dr. Greenspun states that “




                                                                              Greenspun

         Report ¶ 95. If Dr. Greenspun is suggesting that user rotation plays a causal role




                                         - 14 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 8 of 19
                                             Highly Confidential — Source Code Information

         in the onSensorChanged method being called, that suggestion is incorrect for the

         reasons I discuss directly above.

   40.




   41.




   42.




                                        - 15 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 9 of 19
                                         Highly Confidential — Source Code Information




                                                                         Therefore, the

      sensed orientation of the device must be consistently stable for a period of time

      before the reorientation can be displayed, and the program code is intended to

      prevent reorientation from occurring while the device is undergoing external

      acceleration induced by the user’s movement of the device.

   43. If all the conditions for screen reorientation are met, the device display reorients.

      The code may cause an animation to be displayed in connection with the change

      in screen orientation.




                     Dr. Greenspun does not seem to dispute this. E.g., Greenspun

      Report ¶ 106 (“For all of these devices, at the same time as these animations are

      taking place the old (exiting) rendering is subject to an <alpha> animation that

      causes it to fade out resulting in a cross-fade from the old rendering to the new

      one that emerges from behind it.”) The parameters defining this animation are

      constant, meaning that the screen orientation animation is always the same.




                                       - 16 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 10 of 19
                                          Highly Confidential — Source Code Information

     44. Even if the screen is reoriented, a screen reorientation animation is not always

        invoked. For instance, as Dr. Greenspun acknowledges, there was no

        reorientation animation for 180° device rotations in Android version 4.0 and

        lower. The reorientation animation may also be omitted if the user has disabled

        animations on the device or, in certain versions of Android, if the device has

        entered battery saver mode



D.      THE ACCUSED SCREEN REORIENTATION FUNCTIONALITY IN THE
        ACCUSED ASUS DEVICES DOES NOT INFRINGE THE ASSERTED
        CLAIMS OF THE ’797 PATENT

        1.      Claim Construction

     45. In my opening report, I addressed the claim constructions issued by the Court

        with respect to the claims at issue.

     46. Dr. Greenspun opines with respect to certain additional claim terms: “data

        processing means” and “screen means.” Greenspun Report ¶¶ 111-12.

     47. Dr. Greenspun opines that “data processing means” should not be construed as a

        means-plus-function claim element because it “connotes sufficient structure to a

        POSA (e.g., a CPU).” Greenspun Report ¶ 111. Alternatively, Dr. Greenspun

        opines that if it is subject to construction as a means-plus-function claim element,

        he has been instructed by counsel that the claimed function is “measuring an

        acceleration of said screen means induced by user manipulation of the screen

        means,” and that the corresponding structure is “a microprocessor running a




                                        - 17 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 11 of 19
                                          Highly Confidential — Source Code Information


        than the refresh rate of the same screen when in active mode. Dr. Schmidt’s

        opinions do not take into account whether the touchscreens of the accused devices

        have these features, and he offers no opinion on how the presence of these

        features would affect his infringement analysis.

C.      CLAIM CONSTRUCTION

     95. In my opening report, I addressed the claim constructions issued by the Court

        with respect to the claims at issue, which I incorporate here by reference.

     96. I address below certain additional constructions, including interpretations offered

        by Dr. Schmidt in his report.

        1.      “Finger Touch Program Instructions”

     97. Claims 1 and 8 both require “finger touch program instructions associated with

        said microprocessor for sensing the speed, direction and time duration of a finger

        touch contact with said display screen.” The Court construed this “in accordance

        with its plain and ordinary meaning.” Claim Construction Order at 6.

     98. A POSA would understand the plain meaning of this term to require a software

        program that is compiled (or interpreted) into executable code which is executed

        by a device’s microprocessor that uses information received from the touchscreen

        to determine the speed, direction and time duration of a finger touch contact on

        the touchscreen.

     99. A POSA would understand that a touchscreen itself does not determine the

        “speed,” “direction,” or “time duration” of a finger touch. Instead, the

        touchscreen reports the touch location information to the operating system of a




                                        - 35 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 12 of 19
                                        Highly Confidential — Source Code Information

      device. The operating system (and/or application software running on that

      device) uses that touch location information to determine the speed, direction and

      duration of touch. Dr. Schmidt does not seem to disagree with this. For instance,

      at paragraph 303, he states with respect to the determination of speed for the

      Nexus Launcher,




                            He repeats this formulation with respect to the other accused

      applications. See also, e.g., Schmidt Report ¶ 109. (“At the lowest layer, the

      touch-screen hardware receives electrical signals from the touch-sensing circuitry

      and converts these signals into values that are accessible to the software. The

      input signals are initially received by a device driver running in the Linux kernel.

      This device driver communicates the raw signals to a hardware-specific,

      proprietary software component via the Android Hardware Abstraction Layer

      (HAL), which then performs the hardware-specific processing on the input signals

      to convert them to usable touch information. Part of this processing involves

      determining whether: (1) a finger was placed on the screen or removed, (2)

      whether the finger was moved on the screen, (3) the location of the touch point or

      points, and (4) identifiers corresponding to the individual touch points.”)




                                     - 36 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 13 of 19
                                          Highly Confidential — Source Code Information

          b. Claim 8: “stopping motion program instructions associated with said

                microprocessor for terminating scrolling displacement of the image on

                said screen upon first occurrence of any signal in the group of signals

                comprising: (a) a substantially stationary finger touch on the screen

                enduring for a period longer than a preset minimum time, and (b) an

                end-of-scroll signal received from said scroll format data source.”

   116.   The “stopping motion program instructions” limitation was construed by the

      Court “in accordance with its plain and ordinary meaning.”

   117.   A POSA would understand the plain and ordinary meaning of the “stopping

      motion program instructions” limitation to require a software program that is

      compiled (or interpreted) into executable code which is executed by a device’s

      microprocessor, wherein scrolling is stopped upon the first occurrence of a signal

      reporting either a substantially stationary finger touch on the screen lasting longer

      than a preset minimum time, or an end-of-scroll signal from the scroll format data

      source.

   118.   In my experience in the field, a POSA would understand that a “preset” in the

      context of a computer algorithm refers to a predetermined value. Accordingly, a

      POSA would understand that a “preset minimum time,” as used in the stopping

      motion program instructions limitation, is a set period of time established in the

      code embodying the stopping motion program instructions.

   119.   This is consistent with the patent’s discussion of termination of scrolling. The

      patent states, “Motion of the displayed image may be stopped manually by




                                       - 43 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 14 of 19
                                           Highly Confidential — Source Code Information


D.      THE ACCUSED DEVICES DO NOT INFRINGE THE ASSERTED
        CLAIMS

        1.      Overview of Scrolling Operation in the Accused Applications.

     126.    The essential logic of the Android operating system and ChromeOS source

        code, as implemented in connection with the accused applications running on the

        accused products, is similar. When a user initially touches the screen and the

        touchscreen controller recognizes that touch, the touchscreen notifies the

        operating system of that contact. The operating system in response generates an

        event of type ACTION_DOWN. Subsequent reports of contact locations

        corresponding to movements of the finger on the touchscreen cause the operating

        system to generate events of type ACTION_MOVE. And when the touchscreen

        reports a lack of contact (corresponding to the user lifting his or her finger from

        the touchscreen), the operating system generates an event of type ACTION_UP.

        These events are sent by the system to methods/functions that use switch

        statements to separately process each type of event. The program code is

        responsible for processing the data concerning the location of the finger and the

        timestamp of the event.

     127.    As relates to scrolling in the accused applications in particular, when an

        ACTION_DOWN event occurs, any ongoing scrolling from an earlier fling

        gesture is immediately stopped. When an ACTION_MOVE event occurs, the

        instructions scroll the view with the finger (provided the finger has displaced

        more than a small ‘slop’ distance). And when an ACTION_UP event occurs, the

        velocity of the finger can be used to determine a fling distance and duration based




                                         - 46 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 15 of 19
                                        Highly Confidential — Source Code Information


      may be theoretically true in the abstract for certain devices with certain

      touchscreens programmed a certain way. However, I note that Dr. Schmidt does

      not discuss in his report the hardware specifications or logic employed by the

      touchscreen of any particular accused device.

   140.   I note that a scan period as described by Dr. Schmidt implicates a maximum

      time before a contact would be detected by a touchscreen, not a minimum. The

      figure below shows one implementation of such a scan period, with tick marks on

      the timeline representing two separate scans. If a finger makes contact with the

      touchscreen immediately before a scan (as shown), the touch event will be

      recorded by the capacitive touch sensors, and an associated event may be sent to

      the software (depending on the touchscreen controller logic).




      But if the contact occurs immediately after a scan, as indicated in the figure

      below, then the contact will not be registered by the touchscreen until the next

      scan, which is almost an entire scan period away.




                                      - 55 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 16 of 19
                                         Highly Confidential — Source Code Information

      program instructions that satisfy the limitations of both claims 1 and 2. For

      instance, a user may desire to use a fling scroll as a gross movement, which then

      may be stopped with a stationary finger in the area of relative interest and further

      refined with a drag scroll.

   175.    With respect to claim 8, I note that Dr. Schmidt expressly relies only on the

      “inertial scrolling portion of the scrolling motion” to satisfy limitation 8(c) and

      does not separately address the initial scrolling action that occurs prior to what he

      calls inertial scrolling. E.g., ¶¶ 414, 416, 635. Accordingly, his opinions in this

      regard fail to establish that the accused applications satisfy the “is caused to begin

      to scroll” element with respect to claim 8.

      3.        The Accused Devices Do Not Satisfy the “Stopping Motion Program
                Instructions” Limitation.

                a.    The “Stopping Motion Program Instructions” in the Accused
                      Devices Do Not Satisfy the “Preset Minimum Time” Limitation

   176.    The accused applications installed on the ASUS products alleged to infringe

      the ’064 patent do not terminate scrolling upon receiving a signal that there has

      been “a substantially stationary finger touch on the screen enduring for a period

      longer than a preset minimum time.” Instead, the code for each accused

      device/application makes clear that at ACTION_DOWN (i.e., a finger contact

      reported by the touchscreen) the devices immediately cease any ongoing fling

      scrolling, without regard to how long the finger has been in contact with the

      screen.




                                      - 70 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 17 of 19
                                      Highly Confidential — Source Code Information

   177.   For example, as Dr. Schmidt admits, in the Nexus 7 Launcher3 application,




                 Schmidt Report ¶ 127.

   178.   Likewise, in the ASUS Launcher / Launcher2 / Launcher3 (prior to Android

      6.0) applications,




                                      Schmidt Report ¶ 142.

   179.




      Schmidt Report ¶ 158.




                                    - 71 -
Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 18 of 19
                                       Highly Confidential — Source Code Information

   180.   The ChromeOS devices/applications operate similarly.




                                       E.g., Schmidt Report ¶ 202.

   181.   This behavior (i.e., the termination of a fling immediately upon sensing a

      finger touch) is observable in use of the accused devices/applications, and is

      evident from the videos which Dr. Schmidt references in his report.

   182.   As he did with respect to the “first given preset minimum time” limitation, Dr.

      Schmidt relies on the time it takes for a device’s touchscreen to detect a touch—in

      his words “the time by which a touch would necessarily be detected by the

      touchscreen, which is related to its scan period”—to satisfy the “preset minimum

      time” requirement of the stopping motion program instructions. See Schmidt

      Report ¶¶ 358, 360, 364, 367, 430, 432, 490, 573-74, 643.

   183.   In paragraph 674-75, Dr. Schmidt further opines: “If a user’s finger makes

      contact with the screen, but is removed before the corresponding electrode

      intersection is scanned, the touch will not be detected. Therefore, the ASUS




                                     - 72 -
     Case 4:18-cv-01885-HSG Document 722-2 Filed 08/29/19 Page 19 of 19
                                                Highly Confidential — Source Code Information


            197.   The reasons that I address above why the “stopping motion program

               instructions” found on the accused devices as implemented in the accused

               applications do not satisfy the “first given preset minimum time” limitation apply

               to all of the allegedly infringing applications on each of the ASUS accused

               products running the Android or ChromeOS operating systems, and to each

               asserted claim.

       E.      OTHER ISSUES RELATED TO THE ’064 PATENT

            198.   I reserve the right to use one or more of the ASUS accused devices to

               demonstrate how the accused applications fail to satisfy the claim limitations. I

               further reserve the right to prepare pictorial and/or videographical demonstratives

               showing these features in lieu of actual demonstration of the devices.




Dated: June 20, 2019
                                 Dr. Andrew Cockburn




                                              - 79 -
